NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    HEATHER ANN KRICK, Appellant.

                       No. 1 CA-CR 21-0062
                         FILED 4-28-2022
                  AMENDED PER ORDER FILED 5-2-2022

           Appeal from the Superior Court in Maricopa County
                        No. CR2019-113561-002
              The Honorable Rosa Mroz, Judge (Deceased)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. KRICK
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1             Heather Ann Krick appeals her convictions and sentences for
possession of narcotic drugs for sale, sale or transportation of narcotic
drugs, possession of dangerous drugs for sale, possession of drug
paraphernalia, and possession of marijuana. Krick’s counsel filed a brief per
Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
advising us there are no meritorious grounds for reversal. Krick was
granted an opportunity to file a supplemental brief in propria persona and
did not do so. After reviewing the record, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In March 2019, a security guard at a Motel 6 in Phoenix
observed several people going in and out of a room registered to Krick. The
security guard, who was wearing a body camera, knocked on Krick’s door
and Krick opened it, exposing various items of drug paraphernalia. A.H.,
who had just purchased heroin from Krick, was seated in the room. The
security guard asked Krick whether there were any weapons or drugs in
the room and Krick responded by opening her purse and removing a
makeup bag which contained a small sandwich bag of methamphetamine,
a bag of heroin, and a digital scale. Krick also had marijuana in her purse
as well as several clear plastic sandwich bags.

¶3           Krick admitted to a Phoenix police officer that she sold heroin
to A.H. and that she intended to sell the remaining drugs. A detective with
the Phoenix Police Department Drug Enforcement Bureau later reviewed
the evidence seized and opined that, based on the amount of heroin,
methamphetamine, the packaging materials, and the scale, that the drugs
were possessed by Krick for sale.

¶4            Krick was charged with possession of narcotic drugs for sale,
a Class two felony (Count One); sale or transportation of narcotic drugs, a
Class two felony (Count Two); possession of dangerous drugs for sale, a
Class two felony (Count Three); possession of drug paraphernalia, a Class



                                       2
                             STATE v. KRICK
                            Decision of the Court

six felony (Count Four); and possession or use of marijuana, a Class 6 felony
(Count Five).

¶5             At trial, Krick moved for directed verdict under Arizona Rule
of Criminal Procedure 20 following the State’s presentation of the case. The
trial court denied the motion. The jury convicted Krick as charged. After an
aggravation hearing, the jury found the State had proven beyond a
reasonable doubt that Krick committed Counts One, Two and Three for
pecuniary gain. Count Five was dismissed before sentencing at the State’s
request.

¶6            The trial court also found Krick had committed six prior
felony offenses and sentenced her to presumptive terms of 15.75 years’
imprisonment on Counts One through Three and a presumptive term of
3.75 years’ imprisonment on Count Four, all running concurrently, with
presentence credit for 240 days served. 1 Krick timely appealed. We have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶7            Our obligation is to review the entire record for reversible
error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the
evidence in the light most favorable to sustaining the convictions and
resolving all reasonable inferences against Krick, see State v. Guerra, 161
Ariz. 289, 293 (1989).

¶8            All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Krick
was at all times represented by counsel. See State v. Conner, 163 Ariz. 97, 104
(1990) (right to counsel at critical stages). Krick was present for the first
three days of trial but failed to appear for the final day of trial. See Ariz. R.
Crim. P. 9.1 (“[A] defendant’s voluntary absence waives the right to be
present at any proceeding.”). At trial, the jury was properly comprised of
twelve jurors, and the record shows no evidence of juror misconduct. See
A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The trial court properly instructed


1The court awarded Krick 240 days of presentence incarceration credit but
she was entitled only to 120 days. The State did not cross-appeal the court’s
calculation and thus we have no authority to correct it. State v. Dawson, 164
Ariz. 278, 286 (1990) (“In the absence of a timely appeal or cross-appeal by
the state seeking to correct an illegally lenient sentence, an appellate court
has no subject matter jurisdiction to consider that issue.”).


                                       3
                             STATE v. KRICK
                            Decision of the Court

the jury on the elements of the charged offenses, the State’s burden of proof,
and Krick’s presumption of innocence. At sentencing, Krick was given an
opportunity to speak, and the court stated on the record the evidence and
materials it considered and the factors it found in imposing the sentences.
See Ariz. R. Crim. P. 26.9, 26.10. Additionally, the sentences imposed were
within the statutory limits. See A.R.S. §§ 13-701 through -709 (as applicable).

¶9            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”).

                               CONCLUSION

¶10           We have reviewed the entire record for reversible error and
find none; therefore, we affirm Krick’s convictions and sentences.

¶11           Defense counsel’s obligations pertaining to Krick’s
representation in this appeal have ended. Defense counsel need do no more
than inform Krick of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On this court’s motion, Krick has 30 days from the
date of this decision to proceed, if she wishes, with an in propria persona
motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         4